Citation Nr: 0310111	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Veteran represented by:  To be determined


ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 




REMAND

The veteran had active duty from January 1977 to October 
1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2003, the Board granted the veteran's motion to 
reschedule a hearing before a member of the Board at the Waco 
RO. 

Accordingly, to ensure due process, the case is REMANDED to 
the RO for the following action:

1.  Schedule the veteran for a Travel 
Board hearing. 

2.  Ask the veteran to clarify his choice 
of representative.  The file contains a 
power of attorney executed in May 2002 in 
favor of the Texas Veterans Commission, 
revoking a May 2001 power of attorney in 
favor of the VFW.  In March 2003, the 
veteran signed a document in which he 
acknowledged VFW as his representative. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	CHERYL L. MASON 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





